

116 SJ 69 IS: To direct the removal of United States Armed Forces from hostilities against the Islamic Republic of Iran that have not been authorized by Congress. 
U.S. Senate
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS2d SessionS. J. RES. 69IN THE SENATE OF THE UNITED STATESJanuary 16, 2020Mr. Kaine introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONTo direct the removal of United States Armed Forces from hostilities against the Islamic Republic
			 of Iran that have not been authorized by Congress. 
	
 1.FindingsCongress makes the following findings: (1)Congress has the sole power to declare war under article I, section 8, clause 11 of the United States Constitution.
 (2)Congress has not yet declared war upon, nor enacted a specific statutory authorization for use of military force against, the Islamic Republic of Iran. Neither the 2001 Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) against the perpetrators of the 9/11 attack nor the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) serve as statutory authorization for the use of military force against Iran.
 (3)Section 5(c) of the War Powers Resolution (50 U.S.C. 1544(c)) states that at any time that United States Armed Forces are engaged in hostilities outside the territory of the United States, its possessions and territories without a declaration of war or specific statutory authorization, such forces shall be removed by the President if the Congress so directs.
 (4)The United States Armed Forces have been introduced into hostilities, as defined by the War Powers Resolution, against Iran.
 (5)The question of whether United States forces should be engaged in hostilities against Iran should only be answered following a full briefing to Congress and the American public of the issues at stake, a public debate in Congress, and a congressional vote as contemplated by the Constitution.
 (6)Section 1013 of the Department of State Authorization Act, Fiscal Years 1984 and 1985 (50 U.S.C. 1546a) provides that any joint resolution or bill to require the removal of United States Armed Forces engaged in hostilities without a declaration of war or specific statutory authorization shall be considered in accordance with the expedited procedures of section 601(b) of the International Security and Arms Export Control Act of 1976.
 2.Removal of United States Armed Forces engaged in hostilities against the Islamic Republic of IranPursuant to section 1013 of the Department of State Authorization Act, Fiscal Years 1984 and 1985 (50 U.S.C. 1546a), and in accordance with the provisions of section 601(b) of the International Security Assistance and Arms Export Control Act of 1976, Congress hereby directs the President to remove United States Armed Forces engaged in hostilities against the Islamic Republic of Iran or any part of its government or military unless explicitly authorized by a declaration of war or specific authorization for use of military force.
 3.Rule of constructionNothing in this resolution shall be construed— (1)to prevent the United States from defending itself from imminent attack; or
 (2)to direct the physical removal or realignment of United States Armed Forces in the Middle East.